Citation Nr: 0705812	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for brain cancer status 
post (S/P) resection of a tumor.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and sister


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970, .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for PTSD and brain cancer.

Entitlement to service connection for PTSD and brain cancer 
was previously denied by the RO in a June 1994 rating 
decision.  These decisions became final when not appealed. 38 
U.S.C.A. § 7105 (West 2002). 

A personal hearing was held in May 2000 at the RO and a 
transcript is in the claims file.

In October 2004, the Board reopened and remanded the issue of 
entitlement to service connection for brain cancer S/P 
resection of a tumor.  The issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD was remanded for 
further development.

By rating action in February 2006 the RO reopened the claim 
of entitlement to service connection for PTSD and denied the 
claim on the merits.

The Board is required to independently consider whether the 
veteran has submitted new and material evidence warranting 
the reopening of the claim before considering the claim on 
the merits. Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996). 
As such, the PTSD issue is in appellate status as listed on 
the title page.


FINDINGS OF FACT

1.  In June 1994, the RO denied the veteran's claim for 
entitlement to service connection for PTSD finding, 
essentially, that there was no evidence verifying the 
occurrence of the veteran's reported inservice stressor 
events; the veteran did not perfect an appeal.  

2.  Evidence received since the June 1994 RO decision 
includes additional evidence pertaining to the veteran's 
reported inservice stressor events; it thus bears directly on 
the matter at hand, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors upon which a diagnosis of PTSD 
was based.

4.  The competent medical evidence of record shows that the 
veteran's brain cancer did not involve soft tissue sarcoma, 
did not manifest in active military service or for years 
thereafter, and is not otherwise related to any aspect of the 
veteran's active military service including as due to 
herbicide exposure.


CONCLUSIONS OF LAW

1. The RO's June 1994 rating decision denying entitlement to 
service connection for PTSD is final; evidence received since 
the June 1994 RO decision is new and material, and a claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).

3.  Brain cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; service connection for brain cancer is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 and 
November 2004 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claims were readjudicated in February and May 
2006 supplemental statements of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disabilities on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claims of entitlement to service connection.  Hence, any 
questions regarding what rating or effective date would be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error in 
the issuance of the notice was cured by providing notice and 
readjudicating the claims.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, to include the opportunity to present pertinent 
evidence and testimony.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board is well aware of the fact that the United States 
Court of Appeals for Veterans Claims (Court) specifically 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the Kent 
decision as the matter of reopening this issue for de novo 
review is resolved in the veteran's favor in the decision 
below.      

VA has secured all available pertinent evidence and conducted 
all appropriate development, including making all available 
effort to attempt to verify the veteran's reported inservice 
stressor events.  By way of the October 2004 Board remand, 
these matters were returned to the RO for specific 
development, which has been completed.  The veteran has not 
identified, nor is VA aware of any pertinent outstanding 
evidence not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

I. Reopened Claim

The veteran contends that he currently has PTSD due to 
military service, including in the Republic of Vietnam.  In a 
June 1994 rating decision service connection for PTSD was 
denied because the record did not include any verifiable 
stressor information for PTSD.  The RO notified the veteran 
of his appellate rights by way of a June 1994 letter.  The 
veteran did not appeal and the June 1994 RO decision is 
final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed  prior to that 
date.] 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the 1994 
rating decision and finds that the new evidence includes 
additional PTSD stressor information.  Specifically, 
additional stressor information has been supplied by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in April 2005.  This includes evidence of a mortar and rocket 
attack at Phu Loi Base during the night of September 10 to 
September 11, 1969, while the veteran allegedly was stationed 
there.  Such evidence must be considered to fairly evaluate 
the merits of the claim.

Thus, the Board finds that the additional evidence is new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
Hence, the claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis and 
because the appellant has had opportunity to address the 
merits of this claim, the Board may proceed with a final 
adjudication of the merits of the claims because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

II. Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

a. PTSD

As to the claim of entitlement to service connection for 
PTSD, the criteria governing service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997, which is after the veteran filed 
his claim to reopen in August 1994. See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).

The statement of the case and the supplemental statements of 
the case notified the veteran of the new and old law.  
Accordingly, adjudication of his claim may go forward.  
Bernard, 4 Vet. App. 384, 393 (1993).

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include adequate PTSD symptomatology and an 
independently verified in-service stressor); (ii) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (iii) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor. 38 C.F.R. § 3.304(f) (1996).

Under the new regulations, a grant of service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in- 
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2006). The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

        Background

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed in the 
Republic of Vietnam.  Specifically, the veteran provided 
written statements and testimony in which he insisted that he 
was classified as a duty soldier and that he spent the last 
six month in Viet Nam as a permanent bunker perimeter guard.  
He reports having experienced the following stressors as a 
result of his service with the 81st Quartermaster Platoon, 
758th S&S Company (supply and service) at Phu Loi, Republic 
of Vietnam:

He was shot at during a convoy. 

He witnessed a Viet Cong body hanging 
from a tree near the gate to Phu Loi.

He regularly received rocket and mortar 
attacks, and ground attacks with small 
arms and light artillery.  

He reported nightly bombardments with 
mortars.  In particular he remembered 
that they were brutally attacked in 
February 1969 with rockets, mortars, and 
artillery, as well as constant ground 
attacks. (See August 1994 report of 
stressors). 

He had to move body bags to the morgue.  
He insisted that his assignment was 
classified as a duty soldier in a combat 
support mission.  (See February 2005 
stressor report).

He reported witnessing a black soldier 
attempt to have sex with a housemaid.  
When he discovered she had a razor blade 
in her crotch to cut him he killed her.  
(See February 2005 stressor report)

Initially, the Board will look to see if the record contains 
any independently verifiable proof that any of the claimed 
in-service stressors actually occurred.  38 C.F.R. § 
3.304(f).  The occurrence of the claimed stressors must be 
supported by 
credible evidence. Id.  As stated above, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the 
evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the veteran was engaged in combat with the enemy.  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

In this regard, personnel records reveal that the veteran's 
military specialty while in the Republic of Vietnam was a 
laundryman.  His DD 214 lists him as an infantryman.  However 
the personnel records do not reveal any training as an 
infantryman.  His awards included the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  They do not include any medals reflecting combat.  

Service medical records reveal no complaints or findings 
indicative of a psychiatric problem.  The report of the 
veteran's May 1968 preinduction examination and the report of 
his June 1970 examination prior to separation are silent as 
to any psychiatric conditions.

An August 1982 VAMC clinical notation specifically noted no 
evidence of any psychiatric disorder.

In an October 1982 statement, the veteran noted that while in 
Vietnam he feared he would never leave there and he began 
experimenting with several drugs.

A July -September 1993 VA medical center (VAMC) 
hospitalization summary noted that the veteran had some 
symptoms of PTSD and recommended follow up in the mental 
health clinic. The diagnoses were: 

Axis I- PTSD, major depression;
Axis I- personality disorder, NOS; 
Axis IV- chronic illness: and, 
Axis V- GAF of 30.  

At a VA examination in January 1994, a psychiatric examiner 
noted difficulty in getting a history from the veteran due 
to, "the great amount of confusion from which he was 
suffering."  The veteran reported that during service he 
went AWOL a dozen or more times.  The examiner exclaimed that 
it was difficult to assess how he remained in service.  The 
veteran described himself as being "totally screwed by the 
Government by Uncle Sam."  He stated he was stationed in Phu 
Loi, Vietnam and was mortared regularly at night.  He started 
using alcohol and pot during his last 6 months in Viet Nam.  
He was claustrophobic, detached, felt everything around him 
was unreal, and that he was already dead.  The examiner noted 
no medical history of record, until August 1982, when the 
veteran was diagnosed and surgically treated for a pinealoma.  
Afterwards he began suffering from visual hallucinations 
which stopped after he was treated with Tegretol and other 
anti-seizure medications.  He was followed by the VAMC 
clinic.  A mental examination revealed an aloof, somewhat 
detached, irritable and arrogant individual who maintained a 
paranoid flavor throughout the examination.  In fact he noted 
that he had been diagnosed as paranoid schizophrenic but he 
did not believe this to be the case.  The examiner opined 
that:

This individual presents with a variety 
of problems but does fulfill the criteria 
for post-traumatic stress disorder 
according to DMS3-R.  

A treatment report from a private psychologist noted that she 
had evaluated the veteran in August 1993, February 1994, June 
1994, and December 1994.  On each date on the tests 
administered he met the criteria for a diagnosis of PTSD.

A buddy statement received in July 1994 from another Vietnam 
veteran noted that he met the veteran during basic training 
and saw him once again in Phu Loi when he was sent there for 
resupply.  He recalled that the veteran pulled bunker duty 
one night, and noted further:

It was also very clear in my memory that 
the Viet Cong would probe the bunker 
line, sometimes by small arms fire and 
mortars.  That kind of quick hitting 
attack can be frightening and waiting for 
the next one would be a nerve racking 
experience I wouldn't want wish on 
anyone.

The Board notes that subsequent to receiving the previously 
mentioned August 1994 report of stressors, as well as a 
partial copy of the veteran's service personnel records, VA 
provided a summary of these stressors to the U.S. Army and 
Joint Services Environmental Support Group (ESG) (now known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)).

ESG replied in April 1995, stating that the veteran's 
stressors could not be verified given the information 
provided.  ESG did provide the RO with Operational Reports-
Lessons Learned for the 610th Maintenance Battalion (Bn), the 
higher headquarters for the claimant's unit while in Vietnam.  
These records do not verify the appellant's stressors.  It 
was noted that the veteran reported attacks in February 1969; 
however he did not arrive in Viet Nam until June 1969, four 
months later.  If he had meant February 1970 instead, it was 
noted that there were no records of any attacks in February 
1970.  However Operational Reports-Lessons Learned for the 
1st Infantry (Inf) Division (Div) and 25th Inf Div noted Phu 
Loi underwent an attack on July 15, 1970 and September 10, 
1970.

The report further noted that while it could not verify that 
the veteran performed perimeter guard duty, most soldiers in 
Viet Nam performed this duty.  ESG also reported that there 
were inconsistencies between the veteran's DD 214 which list 
his occupational specialty as 11B (infantry) and his Form 20 
and unit Morning Reports which list his occupational 
specialty as 57A (laundry worker).  It was noted that the 
veteran did not appear to have undergone infantry training.  

At a May 2000 personal hearing the veteran testified that he 
had handled body bags, bringing them to the morgue which was 
near the motor pool.  He also witnessed the motor pool being 
blown up, experienced a lot of rocket attacks, and saw cobra 
gun ships that had been shot down being brought back to the 
area.  He had nightmares of dead Viet Cong hanging from the 
perimeter barbed wire.  They reminded him of muskrat skins.

In a July 2002 report of stressors, the veteran noted that 
when he was first assigned to Phu Loi he saw a dead Viet Cong 
hanging from a tree.  He served as a permanent bunker 
perimeter guard with Joseph Sailing, Patterson, New Jersey; 
Mick Butcher, Leister, England; and, Al Bathea, Brooklyn, New 
York.  Another stressor was witnessing a black soldier 
shooting a housemaid after he tried to have sex with her and 
discovered that she had a razor blade in her crotch to cut 
him.  He and another soldier shot her in the head. 

The RO provided a very brief summary of the aforementioned 
June 2002 stressors to USASCRUR.  In April 2005, USACRUR 
replied that, given the (additional) information provided 
them, the veteran stressors could still not be verified. 
USACRUR noted that after reviewing the Operational Reports-
Lessons Learned for the 610th Maintenance Bn, the higher 
headquarters for the claimant's unit while in Vietnam, they 
could not confirm that his unit, the 758th S&S Company (Co) 
was stationed at Phu Lo.  In addition, they could not confirm 
any records of mortar, rocket, or ground attacks against Phu 
Loi during the period provided by veteran. Operational 
Reports-Lessons Learned for the 1st Inf Div also located in 
Phu Loi noted an attack during the night of September 10 to 
September 11, 1969.  USACRUR could not document any details 
of the veteran being assigned as a duty soldier in a combat 
support function.  Regarding anecdotal incidents, it was 
noted that although they may have occurred, they were not 
researchable unless reported and documented.

        Analysis

As noted above, the veteran has been diagnosed with PTSD.  
Even assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is absolutely 
no credible supporting evidence to show that the veteran's 
claimed inservice stressor occurred.  The Board notes that if 
the claimed stressor is related to combat service, and the 
claimed stressor is consistent with the circumstances of the 
veteran's service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stress 
(absent clear and convincing evidence to the contrary)  38 
C.F.R. § 3.304(f).  Here, however, the veteran did not engage 
in combat with the enemy.  The personnel records show that 
the veteran served in Vietnam from June 1969 to June 1970 
with the 758th S&S Company as a laundryman.  This 
occupational specialty was not one that normally involved 
combat and he did not receive any military citation that 
would verify combat service against the enemy.  Additionally, 
neither the veteran's DD Form 214, nor any other evidence of 
record, corroborates any of the alleged stressor incidents.  
See VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6257 
(2000).  Therefore, the claimant is not a "combat veteran," 
and his lay statements regarding the claimed combat stressors 
cannot alone be accepted as conclusive evidence as to the 
actual existence of his claimed stressors.  The liberalized 
evidentiary standards of  38 U.S.C.A. § 1154(b) and the 
corresponding regulation, 38 C.F.R. § 3.304(d), do not apply.

Attempts have been made to corroborate the veteran's reported 
stressor events.  As discussed above, however, responses to 
requests for verification failed to corroborate the veteran's 
account of his inservice stressor events.  

As to the claims that he was a permanent perimeter bunker 
guard while in the Republic of Vietnam, that he loaded body 
bags into the morgue, and that he saw mutilated bodies in 
Vietnam or hanging from trees, service personnel records only 
document the fact that he served in Vietnam.  The service 
records, however, do not show that he ever trained or served 
as an infantryman.  Significantly, the veteran has not 
provided VA with the specifics (i.e., the dates, the places, 
statements from witness to these events, the names and units 
of those he saw killed in action, etc.) so that VA could 
attempt to obtain verification of these stressors.  

While he has given names of some soldiers he claims to have 
served with in Vietnam, he has not alleged that any of them 
witnessed any of his alleged stressors. He submitted one 
buddy statement from one of these soldiers which only stated 
that he met the veteran on a visit to Phu Loi and he had 
guard duty that night. 

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred). Nevertheless, despite 
exhaustive efforts by VA to confirm the veteran's 
allegations, as to the combat-related stressors, no evidence 
has been uncovered which corroborates any stressor.  

Although some VA and private clinicians and physicians have 
accepted the veteran's description of his in-service 
experiences as credible for diagnosing PTSD (see, e.g., VA 
hospitalization and/or treatment records dated from 1997 to 
the present; private psychological evaluations from August 
1993, February 1994, June 1994, and December 1994; and, VA 
examination dated in January 1994), the Board may not grant 
service connection for PTSD in cases such as this without 
supporting evidence of the occurrence of the claimed 
stressors.  Given the lack of supporting evidence required by 
the law, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Brain cancer

	Background 

The veteran claims entitlement to service connection for 
brain cancer as a residual of exposure to herbicides (Agent 
Orange) during service.  He asserts that he was exposed to 
Agent Orange during service in Vietnam, and that he developed 
brain cancer as a result of this exposure.

In this regard, the Board notes that the veteran's service 
medical records are silent as to any complaints or findings 
indicative of brain cancer.  The report of the veteran's June 
1970 examination prior to separation indicated that he was in 
good health and was silent as to abnormal findings on 
evaluation that could involve a head or cancer problem.

Private medical records dated from August 1981 through July 
1982 from the Columbia Presbyterian Hospital Center reveal a 
diagnosis of a pineal region tumor, germinoma.  The veteran 
underwent a frontal occipital craniectomy with subtotal 
removal of tumor in August 1981.  

At a VA examination in January 1994, the diagnoses included 
depression-severe; S/P resection and radiotherapy for brain 
tumor with subsequent increased intercranial pressure and 
resultant bilateral ambylopia and seizure disorder; and S/P 
ventricular lumbar and atrial shunts.

In an October 1995 letter, private doctor M.J. O'Connell, 
M.D., noted that during the month of August and September 
1981 the veteran underwent surgery to remove a malignant 
brain tumor at the Columbia Presbyterian Hospital.  The 
doctor opined that it was a soft tissue sarcoma. 

In December 1996, R.O.O., MD, Chief, VA's C&P Medical Unit, 
wrote to the Department of Neuropathy at Columbia 
Presbyterian Hospital requesting clarification as to whether 
or not the tumor removed from the veteran was a carcinoma or 
sarcoma.  

In a February 1997 memorandum, R.O.O., MD, indicated that on 
telephone discussion with Dr. D. (the pathologist from 
Columbia Presbyterian hospital who wrote the pathology report 
regarding the veteran's tumor in 1981), that doctor indicated 
that it was not a sarcoma and would be more related to a 
classification of carcinoma.  R.O.O., MD, included the 1981 
pathology report by Dr. D.

        Analysis

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here, however, the veteran's service medical records do not 
reveal a diagnosis of brain cancer at any point during 
military service.  In June 1970 a separation examination of 
the veteran was conducted and no abnormalities were noted by 
the examining physician.  Brain cancer was not shown until 
1981, years after service, and no medical evidence has been 
presented that links the condition to the veteran's period of 
service.  As such, direct service connection is not 
warranted.  See Hickson, supra.

In this case, the veteran avers that he developed brain 
cancer as a result of exposure to Agent Orange in service.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a) (6) are 
met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 
38 U.S.C.A. § 1116(f).

Review of the veteran's discharge papers, Form DD 214, 
reveals that he served in the Army and had approximately one 
year of foreign service and was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  This evidence 
establishes that the veteran served in the Republic of 
Vietnam during the Vietnam era within the meaning of the 
controlling law and regulations.  As such, he is presumed to 
have been exposed to herbicide agents, Agent Orange, during 
this service.

The Board finds that, although the veteran has met the 
regulatory presumption of exposure to Agent Orange with 
active service in the Republic of Vietnam during the Vietnam 
era, the medical evidence of record does not show that he has 
a diagnosis of one of the diseases specified at 38 C.F.R. § 
3.309(e) for which presumptive service connection on the 
basis of Agent Orange exposure is warranted. 

The veteran has been diagnosed with brain cancer.  His pineal 
tumor was specifically identified as germinoma on the 1981 
pathology report.  While a general practioner noted the 
veteran's pineal tumor had been a soft tissue sarcoma, this 
opinion was refuted by R.O.O., MD, Chief, VA's C&P Medical 
Unit, following telephone consultation with the same 
pathologist from the Department of Neuropathy at Columbia 
Presbyterian Hospital who wrote the veteran's pathology 
report following his surgery to remove that cancer in 1981.  
The conclusion reached by R.O.O., MD, and the pathologist at 
Columbia Presbyterian was that it had been a carcinoma not a 
sarcoma.  In addition the Board note that the extensive 
medical records do not ever refer to the pineal tumor 
resected from the veteran as a soft tissue sarcoma.  

There is no other evidence that the veteran has ever had a 
soft tissue sarcoma, or any of the other presumptive diseases 
for which service connection on the basis of herbicide 
exposure is warranted.  Without evidence of a current 
presumptive disease, service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and de 
novo review is allowed; on de novo review, however, 
entitlement to service connection for PTSD is denied.

Entitlement to service connection for brain cancer S/P 
resection of a tumor
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


